DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
The disclosure is objected to because of the following informalities: Paragraph [0015] discloses “The map can be a high-resolution map that includes geo-coordinates at a resolution that is finer than a second resolution of second geo-coordinates from an external server.”, which appears to appears to contradict the content of paragraph [0050]: “The server 130 can update a map 310 with the identified hazards 210 and/or hazard classes… The server 130 can send messages to one or more vehicles 105 that include the map and identified hazards 210 at the specified locations. The map can be a high-resolution map that has a finer resolution of geocoordinates than a conventional geo-coordinate map, e.g., from a GPS server” in view of [0031]: “A central server can be programmed with a machine learning program that identifies hazards based on operator behavior data collected by the vehicles. The machine learning program can output a hazard at a specified location based on input operator behavior data. The server can include the identified hazards in a map, and the server can transmit the map to the vehicles”; leading to some confusion as to the limits of claim 8, because the specification appears to disclose that the map of [0015] is being sent by the server.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “includes geocoordinates at a resolution that is finer than a second resolution of second geo-coordinates from an external server” in claim 8 is a relative term which renders the claim indefinite. The term “a resolution that is finer than a second resolution” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim is unclear such that a person of ordinary skill in the art would not be reasonably apprised of what is being claimed, rendering the claim indefinite. The specification fails to clarify the meaning of the claim language. The specification appears to disclose that the map of claims 7 and 8 is being sent to the vehicle by the server of claim 8 (see [0031]), because the machine learning program is executed on the server, and the claim appears to compare the resolution of the received map data with the same set of data. Please see objection to the specification above. It is unclear form the claim language in view of the specification what the correct interpretation of the claim language is. 
The Examiner further notes that where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103  should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims. Therefore a lack of §102/103 rejections to claims rejected under §112(b) should not be construed to imply that said claims are allowable over the prior art.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, and 9-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Houston et al. (US 2021/0197720).
In regard to claim 1: Houston et al. discloses a system, comprising a computer including a processor and a memory, the memory storing instructions executable by the processor (see [0034]) to: receive operating data from a vehicle, the operating data including occupant data indicating one or more occupant actions to operate a vehicle (see [0039]) and location data specifying a location of a vehicle during collection of the occupant data (see [0039]); assign the operating data to a respective set in a plurality of sets, each set including operating data collected during a different specified period of time from other sets (see [0039]: “training data may be determined based on vehicle control inputs… at or soon before the time the associated particular vehicle environment was captured by the vehicle's sensors”, [0062]); input the plurality of sets to a machine learning program trained to output an identification of a hazard at a specified location (see [0035], [0036], [0039], [0040], [0050]), the hazard being a roadway condition or an obstacle that changes operation of the vehicle from a default operation (see [0050]); output the hazard at the specified location from the machine learning program (see [0050]); and send a message to the vehicle including the hazard at the specified location output from the machine learning program (see [0054], [0056]).  
In regard to claim 2: Houston et al. discloses  the system of claim 1, further comprising a vehicle computer of the vehicle programmed to receive the hazard at the specified location (see [0056], [0058]) and to transition from a first operation mode to a second operation mode of the vehicle based on the hazard (see [0036], [0058], [0059], [0061], [0151]).  
In regard to claim 3: Houston et al. discloses  the system of claim 2, wherein the first operation mode is a fully autonomous mode and the second operation mode is a semiautonomous mode (see [0140]: “the vehicle system 1510 (e.g., autonomous vehicles, manually-driven vehicles, computer-assisted-driven vehicles, human-machine hybrid-driven vehicles, etc.) may have a number of sensors or sensing systems 1512 for monitoring the vehicle status, other vehicles and the surrounding environment”, [0151]: “instructing the vehicles 1640 to enter select operation modes ( e.g., operate normally, drive at a reduced speed, drive under the command of human operators, and any other suitable operational modes)”, emphasis added by Examiner).  
In regard to claim 4: Houston et al. discloses the system of claim 1, wherein the machine learning program is trained to assign each of the plurality of sets to one of a plurality of hazard classes (see [0035]: driving conditions are classified into ordinary driving conditions, and unusual driving conditions; unusual conditions are further divided into three categories consisting of “appropriate speeds that are different from posted speed limits, unusually high collision probabilities, and other characteristics”, [0049]: each hazard is evaluated and assigned a risk score, hazards are further divided into two classes consisting of ordinary risks, and anomalous risks (hazards with a risk score above a threshold)), each hazard class indicating a specified operation mode for the vehicle at the specified location (see [0049]: “when the predicted risk score 266 satisfies the anomaly criteria, vehicle operations may be modified”, [0151]: “transportation management system 1660 may control the operations of the autonomous vehicles 1640, including, e.g.… to perform select operations (e.g.… stop immediately… any other suitable operations), and instructing the vehicles 1640 to enter select operation modes ( e.g., operate normally, drive at a reduced speed, drive under the command of human operators, and any other suitable operational modes)” emphasis added by Examiner).  
In regard to claim 5: Houston et al. discloses the system of claim 4, wherein the hazard classes include a manual operation mode class indicating that a vehicle computer of the vehicle operates the vehicle in a manual mode at the specified location (see [0049]: “criteria evaluator 268 may determine whether the predicted risk score 266 satisfies anomaly criteria, such as differing from ordinary (e.g., average) values by more than a threshold amount, or exceeding a risk threshold”, [0050]: “The vehicle system 260 may perform an action if the predicted risk score 266 satisfies the anomaly criteria. The action may be, for example, warning a human driver that there is an elevated collision risk at the location associated with the predicted collision probability”, and [0151]: “instructing the vehicles 1640 to enter select operation modes ( e.g., operate normally, drive at a reduced speed, drive under the command of human operators, and any other suitable operational modes)” emphasis added by Examiner).  
In regard to claim 6: Houston et al. discloses the system of claim 4, wherein the hazard classes include a limited autonomous mode class in which a vehicle computer of the vehicle operates the vehicle in a fully autonomous mode at a lower speed than a posted speed limit at the specified location (see [0035]: “machine-learning models may be trained to identify unusual conditions related to vehicle environments, such as appropriate speeds that are different from posted speed limits, unusually high collision probabilities, and other characteristics. For example, when the vehicle is driving on a road in a residential area, the appropriate speed may be 20 mph, even though the posted speed limit may be greater”, [0050]: “The vehicle system 260 may perform an action if the predicted risk score 266 satisfies the anomaly criteria. The action may be, for example, warning a human driver that there is an elevated collision risk at the location associated with the predicted collision probability”, and [0151]: “instructing the vehicles 1640 to enter select operation modes ( e.g., operate normally, drive at a reduced speed, drive under the command of human operators, and any other suitable operational modes)” emphasis added by Examiner).  
In regard to claim 7: Houston et al. discloses the system of claim 1, wherein the instructions further include instructions to include the hazard in a map (see [0055], [0056]) and to include the map in the message to the vehicle (see [0056], [0087]).  
In regard to claim 9: Houston et al. discloses the system of claim 1, wherein the operating data include at least one of a steering wheel torque (see [0051]: “steering force on a steering wheel”), a position of an occupant's hand on a steering wheel (see [0051]: “hand position”), a grip force of the occupant's hand on the steering wheel, a lateral acceleration of the vehicle, a gaze angle of the occupant (see [0051]: “gaze direction”), or a distance between the vehicle and another vehicle (see [0051]: “distance from the vehicle to another vehicle”).  
In regard to claim 10: Houston et al. discloses he system of claim 1, wherein the instructions further include instructions to input, to the machine learning program, second occupant data of occupant actions to operate the vehicle collected during a second period of time that is different than the specified period of time (see [0062]).  
In regard to claim 11: Houston et al. discloses the system of claim 1, wherein the instructions further include instructions to receive occupant data of a respective occupant of a plurality of vehicles (see [0039]) and to input the occupant data of the occupants of the plurality of vehicles to the machine learning program (see [0062]).  
In regard to claim 12: Houston et al. discloses the system of claim 1, wherein the location data include an identification of a roadway lane in which the vehicle is located (see [0069]).  
In regard to claim 13: Houston et al. discloses the system of claim 12, wherein the instructions further include instructions to collect image data of one or more markings on a roadway to identify the roadway lane (see [0154]: “the autonomous vehicle 1640 may have optical cameras pointing in different directions. The cameras may be used for, e.g., recognizing roads, lane markings”).  
In regard to claim 14: Houston et al. discloses the system of claim 1, further comprising a vehicle computer of the vehicle programmed to actuate one or more components to move the vehicle away from the hazard (see [0050]: “The vehicle system 260 may perform an action if the predicted risk score 266 satisfies the anomaly criteria. The action may be, for example… generating an alternate route plan (e.g., if a collision is likely at a particular location, traffic may be congested at that location)”, [0097], [0098]).  
In regard to claim 15: Houston et al. discloses a method, comprising: receiving operating data from a vehicle, the operating data including occupant data indicating one or more occupant actions to operate a vehicle (see [0039]) and location data specifying a location of a vehicle during collection of the occupant data (see [0039]); assigning the operating data to a respective set in a plurality of sets, each set including operating data collected during a different specified period of time from other sets (see [0039]: “training data may be determined based on vehicle control inputs… at or soon before the time the associated particular vehicle environment was captured by the vehicle's sensors”, [0062]); inputting the plurality of sets to a machine learning program trained to output an identification of a hazard at a specified location (see [0035], [0036], [0039], [0040], [0050]), the hazard being a roadway condition or an obstacle that changes operation of the vehicle from a default operation (see [0050]); outputting the hazard at the specified location from the machine learning program (see [0050]); and sending a message to the vehicle (see [0054], [0056]).  
In regard to claim 16: Houston et al. discloses the method of claim 15, wherein the machine learning program is trained to assign each of the plurality of sets to one of a plurality of hazard classes (see [0035]: driving conditions are classified into ordinary driving conditions, and unusual driving conditions; unusual conditions are further divided into three categories consisting of “appropriate speeds that are different from posted speed limits, unusually high collision probabilities, and other characteristics”, [0049]: each hazard is evaluated and assigned a risk score, hazards are further divided into two classes consisting of ordinary risks, and anomalous risks (hazards with a risk score above a threshold)), each hazard class indicating a specified operation mode for the vehicle at the specified location (see [0049]: “when the predicted risk score 266 satisfies the anomaly criteria, vehicle operations may be modified”, [0151]: “transportation management system 1660 may control the operations of the autonomous vehicles 1640, including, e.g.… to perform select operations (e.g.… stop immediately… any other suitable operations), and instructing the vehicles 1640 to enter select operation modes ( e.g., operate normally, drive at a reduced speed, drive under the command of human operators, and any other suitable operational modes)” emphasis added by Examiner).  
In regard to claim 17: Houston et al. discloses the method of claim 16, wherein the hazard classes include a manual operation mode class indicating that a vehicle computer of the vehicle operates the vehicle in a manual mode at the specified location (see [0049]: “criteria evaluator 268 may determine whether the predicted risk score 266 satisfies anomaly criteria, such as differing from ordinary (e.g., average) values by more than a threshold amount, or exceeding a risk threshold”, [0050]: “The vehicle system 260 may perform an action if the predicted risk score 266 satisfies the anomaly criteria. The action may be, for example, warning a human driver that there is an elevated collision risk at the location associated with the predicted collision probability”, and [0151]: “instructing the vehicles 1640 to enter select operation modes ( e.g., operate normally, drive at a reduced speed, drive under the command of human operators, and any other suitable operational modes)” emphasis added by Examiner).  
In regard to claim 18: Houston et al. discloses the method of claim 16, wherein the hazard classes include a limited autonomous mode class in which a vehicle computer of the vehicle operates the vehicle in a fully autonomous mode at a lower speed than a posted speed limit at the specified location (see [0035]: “machine-learning models may be trained to identify unusual conditions related to vehicle environments, such as appropriate speeds that are different from posted speed limits, unusually high collision probabilities, and other characteristics. For example, when the vehicle is driving on a road in a residential area, the appropriate speed may be 20 mph, even though the posted speed limit may be greater”, [0050]: “The vehicle system 260 may perform an action if the predicted risk score 266 satisfies the anomaly criteria. The action may be, for example, warning a human driver that there is an elevated collision risk at the location associated with the predicted collision probability”, and [0151]: “instructing the vehicles 1640 to enter select operation modes ( e.g., operate normally, drive at a reduced speed, drive under the command of human operators, and any other suitable operational modes)” emphasis added by Examiner).  
In regard to claim 19: Houston et al. discloses the method of claim 15, further comprising receiving occupant data of a respective occupant of a plurality of vehicles and inputting the occupant data of the occupants of the plurality of vehicles to the machine learning program (see [0061], [0065]).  
In regard to claim 20: Houston et al. discloses the method of claim 15, further comprising actuating one or more components of the vehicle to move the vehicle away from the hazard (see [0050]: “The vehicle system 260 may perform an action if the predicted risk score 266 satisfies the anomaly criteria. The action may be, for example… generating an alternate route plan (e.g., if a collision is likely at a particular location, traffic may be congested at that location)”, [0097], [0098]).
Conclusion
Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Andy Schneider, whose telephone number is (571) 272-9717.  The examiner can normally be reached Monday-Friday from 7:00 am to 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Olszewski, can be reached at (571) 272-2706.  The fax number for the organization to which this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).

/Andy Schneider/
Examiner, Art Unit 3669
	
	
/ALAN D HUTCHINSON/Primary Examiner, Art Unit 3669